Citation Nr: 0736237	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
patellofemoral syndrome, left knee, prior to October 25, 2005 
and in excess of 10 percent thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent 
for low back pain with history of old injury and 
osteoarthritic changes of L4-5.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1978 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and October 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama. 




FINDINGS OF FACT

1.  Prior to October 25, 2005, a left knee disability was 
manifested by knee pain and stiffness.  The veteran had full 
range of motion of the knee, and there were no findings of 
ankylosis, lateral instability or subluxation and no x-ray 
findings of arthritis.

2.  Since October 25, 2005, the veteran's left knee 
disability has been manifested by full range of motion with 
pain; an osteochondral defect was noted on x-ray.  There are 
no findings of ankylosis, lateral instability or subluxation 
and no x-ray findings of arthritis.

3.  The veteran's low back disability is manifested primarily 
by pain with thoracolumbar forward flexion to 70 degrees and 
with incapacitating episodes lasting less than two weeks 
during a 12-month period.

 
CONCLUSIONS OF LAW

1.  Prior to October 25, 2005, the criteria for a compensable 
rating for patellofemoral syndrome, left knee, were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Diagnostic 
Codes 5260 (2004).

2.  Since October 25, 2005, the criteria for a rating in 
excess of 10 percent for patellofemoral syndrome, left knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Codes 5260 (2007).

3.  The criteria for a rating in excess of 10 percent for low 
back pain with history of old injury and osteoarthritic 
changes of L4-5 have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5243, 5292, 
5295 (2002); Diagnostic Codes 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 


A.  Duty to Notify

The veteran's increased ratings claims originate from a 
September 2002 notice of disagreement with the rating 
initially assigned in an August 2002 rating decision.

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original non-compensable disability evaluation 
assigned. According to VAOPGCPREC 8-2003, if in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a NOD that 
raises a new issue, section 7105(d) only requires VA to take 
proper action and issue a Statement of the Case (SOC) if the 
disagreement is not resolved.  In this case, the RO properly 
issued a June 2003 SOC, which contained the pertinent laws 
and regulations, including the schedular criteria, and 
explained why the veteran's claim for an increased rating was 
denied. 

A subsequent May 2004 letter provided the veteran with notice 
of the evidence required to substantiate his increased rating 
claims and explained VA's duty to assist under the VCAA.  
This letter explained VA's duty to assist the veteran with 
the development of his claim and specified what types of 
evidence VA would be responsible for obtaining and what type 
of evidence VA would assist the veteran in obtaining.  The 
veteran was advised that he should submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records.  The veteran has also 
been afforded several VA examinations.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  


II.  Analysis of Claims

A.  Increased rating for low back pain with history of old 
injury 

The veteran seeks a higher initial evaluation for low back 
pain with history of old injury and osteoarthritic changes of 
L4-5, currently evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5292.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).
In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated according to  Diagnostic Code 5292.  A 
10 percent rating was assignable for slight limitation of 
motion of the lumbar spine.  A 20 percent rating was 
assignable for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was assignable for severe 
limitation of motion.  38 C.F.R. § 4.73, Diagnostic Code 5292 
(2002).  

Prior to September 26, 2003, lumbosacral strain was rated 
according to Diagnostic Code 5295.  A 10 percent rating was 
assignable for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was assignable for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  38 
C.F.R. § 4.73, Diagnostic Code 5295 (2002).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2007).    

Any associated neurologic abnormalities, including, but not 
limited to, bowel and bladder impairment, are to be evaluated 
separately under appropriate diagnostic codes.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1) (2007).  
   
The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2007).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Intervertebral disc syndrome is rated according to Diagnostic 
Code 5243.  Diagnostic Code 5243 provides for a 10 percent 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5243 (2007).

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Consideration will be given 
to weakened movement, excess fatigability and incoordination.  
38 C.F.R. § 4.45 (2007).  

After a review of the evidence in this case, the Board finds 
that a rating in excess of 10 percent is not warranted for 
the veteran's low back disability.

The veteran had active duty service from  August 1978 to 
January 1983.  Service medical records show that the veteran 
was treated for back pain during service after reportedly 
falling 20 feet from a ship.  

Following service, VA medical records show that the veteran 
has sought treatment for chronic low back pain. 

At a July 2002 VA examination, the veteran reported a history 
of a back injury that occurred during service when he fell 
over the side of a ship while painting it.  It was noted that 
the veteran was hospitalized for a month for conservative 
treatment.  The veteran complained of low back pain that 
varied in severity.  The examiner indicated that no radicular 
complaints were noted and there was no loss of bowel of 
bladder function noted.  The examiner noted that the veteran 
was very limited in his activities on bad days.  

On physical examination, there was no spasm of tenderness.  
The veteran had flexion of 105 degrees and extension of 35 
degrees.  He had right and left lateral bending to 35 
degrees.  There was mild pain on motion.  The examiner 
diagnosed chronic low back pain with a history of old injury. 

A report of  July 2002 MRI noted that the lumbar spine was 
within normal limits without fracture or dislocation.

At a June 2004 VA examination, complained of pain in the 
lower back.  He denied having any radiations to the lower 
extremity.  He reported a dull ache in the back that was 
aggravated by activity.  There were no flare-ups associated 
with this.  There were no neurological deficits.  This did 
not interfere with the veteran's ability to walk.  He did not 
use a cane.   The examiner noted that there was not any 
evidence that the veteran's back condition bothered him 
functionally.  The examiner observed that the veteran was 
able to ambulate in and out of the office and down off the 
exam table without difficulty.  

On physical examination, the examiner noted that there was no 
palpable tenderness over the lower lumbar area.  The examiner 
noted that there was some discomfort in the mid lower 
thoracic spine.  There were no range of motion changes with 
this.  The veteran had forward flexion of 90 degrees, 
extension of 30 degrees, left and right lateral flexion of 30 
degrees and left and right lateral rotation of 30 degrees.  
The examiner indicated that these were all considered normal.  
The examiner indicated that range of motion and repetitive 
motion testing were without discomfort.  The examiner stated 
that no neurological deficits he could detect.  The examiner 
also noted that there did not seem to be any functional loss 
with fatigability and coordination related to the back. There 
were no muscle spasms.  

The veteran underwent a VA examination in October 2005.  The 
veteran reported that his back symptoms had progressed.  He 
described chronic low back pain with daily episodes of 
shooting pain down into the legs to about the level of the 
calves.  He described it as a tingling sensation in the legs.  
No bowel or bladder incontinence was reported.  

Regarding incapacitating episodes and flare-ups, the veteran 
reported receiving medical attention for his back within the 
year preceding the examination.  He reported that he had one 
episode of prescribed bed rest for his back within the last 
year.  He reported that he had flareups of his back pain 
several times a week, which may last a couple of hours up to 
a couple of days.  He reported that there were times when his 
back pain was of such severity that his wife would help him 
put on his shoes and pants.  

The examiner noted that the veteran moved about with a slight 
limp to the left.  He was not using a cane or a brace.  No 
spasm or tenderness of the back was noted.  The veteran had 
forward flexion of 70 degrees and extension of 25 degrees.  
He had lateral bending of 15 degrees to the right and 15 
degrees to the left.  Lateral rotation was 30 degrees to the 
right and 30 degrees to the left.  He had increased pain with 
flexion, extension and lateral bending.  The examiner noted 
discomfort with rotation.    The examiner indicated that 
neurological evaluation noted no focal strength deficits.  
Reflexes were intact at the knees and ankles, and sensation 
was intact in the lower extremities.  A supine straight leg 
raising exam was negative for radicular complaints.  The 
examiner noted that a lumbar spine MRI performed in October 
2005 showed broad based posterior disc bulges at L4-5 and L5-
S1 extending into the inferior portion of the neural foramen 
bilaterally.  The examiner diagnosed old injury of the lower 
back with L4-5 degenerative changes.  Regarding the DeLuca 
provisions, the examiner stated that additional limitation of 
function after repetitive use or during flare-ups cannot be 
determined without resort to mere speculation.  

After a review of the evidence discussed above, the Board 
finds that a rating in excess of 10 percent for the veteran's 
low back disability is not warranted under any of rating 
criteria pertaining to back disabilities.  

The evidence in this case indicates that the veteran's back 
disability is manifested by pain and by forward flexion of 70 
degrees.  Under the rating criteria in effect prior to 
September 26, 2003,  a higher rating is not warranted unless 
there is evidence of muscle spasm on extreme forward bending 
and loss of lateral spine motion, unilateral in a standing 
position or evidence of moderate limitation of motion or of 
moderate recurring attacks of intervertebral disc syndrome. 

 Under the General Rating Formula in effect since September 
26, 2003, a rating in excess of 10 percent is not warranted 
unless there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or of a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The Board 
has also considered the criteria of DC 5243, pertaining to 
intervertebral disc syndrome.  However, a higher rating is 
not warranted under those provisions, as the evidence does 
not show that the veteran's low back disability causes 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Accordingly, an evaluation in excess of 10 percent may not be 
assigned for the veteran's low back disability pursuant to 
any applicable DC, noted above, or 38 C.F.R. §§ 4.40, 4.45, 
as interpreted in DeLuca v. Brown, 8 Vet. App. at 206-7.

B. Rating Criteria - knee disabilities 

The RO has assigned a 10 percent rating for patellofemoral 
syndrome of the left knee, pursuant to DC 5261, effective 
October 25, 2005.

Disabilities of the knee and the leg are evaluated according 
to criteria set forth in DC's 5265 to 5263.  

DC 5257, which governs recurrent subluxation or lateral 
instability, provides for a 10 percent evaluation or slight 
recurrent subluxation or lateral instability and a  20 
percent evaluation for moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation is provided for 
severe recurrent subluxation or lateral instability. 38 
C.F.R. § 4.71a, DC 5257 (2007).

DC 5260 governs limitation of flexion.  Under DC 5260, a 10 
percent evaluation is applicable when flexion is limited to 
45 degrees.  A 20 percent evaluation is applicable where 
flexion is limited to 30 degrees, and an evaluation of 30 
percent is assignable when flexion is limited to 15 degrees.   

DC 5261 pertains to limitation of extension.  Under DC 5261, 
a 10 percent evaluation is assignable for extension limited 
to 10 degrees.  DC 5261 provides for a 20 percent evaluation 
for extension limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
DCs  5261 (2006); see also VAOGCPREC 9-2004 (Sept. 17, 2004) 
(holding that separate evaluations under 38 C.F.R. § 4.71a, 
DC 5260 (leg, limitation of flexion) and DC 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint).  The Board notes that full range of motion 
of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2007).

Diagnostic  Code 5256 is also pertinent to this claim.  DC 
5256 assigns ratings of 30 to 60 percent for ankylosis of the 
knee.  38 C.F.R. § 4.71a, DC 5256 (2007).

DC 5010 provides that arthritis that is due to trauma and 
substantiated by x-ray findings is to be evaluated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by x-ray findings is to be evaluated on 
the basis of limitation of motion under the appropriate DC 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, an 
evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of two or more major joints or two or more minor 
joint groups, with occasional incapacitating episodes. 38 
C.F.R. § 4.71a, DC 5003 (2007).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to increased evaluations 
for knee disabilities. One General Counsel opinion has held 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown. VAOPGCPREC 23-97 (July 1, 1997).  
Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  VAOPGCPREC 9-98 at 
paragraphs 1, 6. A separate evaluation may also be granted 
under DC 5003 and 38 C.F.R. § 4.59, when a veteran 
technically has full range of motion that is inhibited by 
pain. 9-98 at paragraphs 4, 6; see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  

In another opinion, the GC held that, for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9- 98 (August 14, 1998).  The General 
Counsel has directed that separate ratings also are available 
if a particular knee condition causes both the limitation of 
extension and limitation of flexion of the same joint. 
VAOPGCPREC 9-04 (Sept. 17, 2004).

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04.

B.  Increased rating for patellofemoral syndrome, left knee, 
prior to October 25, 2005

Prior to October 25, 2005, a non-compensable (zero percent) 
rating was assigned for patellofemoral syndrome of the left 
knee.  

The veteran had active service from August 1978 to January 
1983.  Service medical records show that the veteran was 
treated for a left knee injury that during service in 1979.  
It was noted that he fell on ice and twisted his knee.   He 
was diagnosed with a dislocated patella of the left knee.  
Service medical records show that the veteran   continued to 
report recurrent left knee pain after the left knee injury.  

Since service, VA medical records reflect complaints of 
chronic stiffness and weakness of the left knee joint.  

At a July 2002, VA examination, a VA examiner noted flexion 
of the knee of 140 degrees.  The examiner noted that there 
was a retropatellar click on range of motion testing but no 
pain on motion.  No redness, heat or swelling were noted.  
There was tenderness to palpation on the medial 
patellofemoral joint.  No ligamentous instability was noted.  
An x-ray  noted an impression of a normal left knee and 
patella.  

On VA examination in June 2004, the veteran complained 
continuous pain in the left knee.  He reported that his knee 
would occasionally give out and that his knee was weak.  The 
veteran reported that there were no flare-ups associated with 
this.  The veteran denied the use of prosthetic devices.  
There was no history of surgery and no history of injuries.  
No dislocations were noted.  There was no diagnosis of 
arthritis.

On physical examination, the VA examiner noted flexion of 140 
degrees.  There was no lateral instability.  The examiner 
stated that range of motion testing and repetitive motion did 
not aggravate the condition.  No pain was elicited with range 
of motion testing and repetitive motion testing.  There was 
no redness or inflammation associated with the knee.  
Pressure on the patella created some discomfort, and the 
veteran showed slight discomfort in the patellar tendon, just 
below the patella.  There was no weakness or muscle atrophy 
throughout the knee.  There were no muscle spasms.  The 
examiner noted that there was no evidence of significant pain 
by facial expressions.

VA outpatient treatment reports, dated from 2004 to 2005, 
reflect a history of left knee injury and complaints of left 
knee pain.  

Based on the evidence discussed above, the Board concludes 
that there is a preponderance of the evidence against the 
veteran's claim for an increased rating prior to October 25, 
2005.  Medical records from this time period reflect that, 
during this time period, the veteran's left knee disability 
was primarily manifested by pain and with normal range of 
motion.  There were no findings of arthritis or of  
ankylosis, lateral instability or subluxation of the left 
knee.  Therefore, a compensable rating is not warranted for 
the time period prior to October 25, 2005.

C.  Increased rating for patellofemoral syndrome, left knee, 
after October 25, 2005

The current 10 percent rating for the veteran's left knee 
disability has been in effect since October 25, 2005.  This 
rating was awarded for painful motion of the left knee.  

At a VA examination on October 25, 2005, the veteran 
complained of problems with his left knee.  He indicated that 
he was bothered by activities such as squatting.  He reported 
morning stiffness.  The examiner noted that the veteran's 
left knee complaints were essentially unchanged.  He 
described pain and stiffness in the knee.  He reported that 
he had episodes of swelling after a lot of activity.  He 
reported that his knee was more symptomatic during rainy 
weather.  

On physical examination, the examiner noted that the knee was 
without redness, heat or swelling.  The veteran had range of 
motion of 145 degrees.  He reported soreness and increased 
pain on range of motion testing.  There was mild 
patellofemoral popping noted on range of motion testing.  
There was no tenderness to palpation.  There was no 
ligamentous instability.  The examiner noted that x-rays 
performed in March 2005 showed evidence of a small 
osteochondral defect in the lateral femoral condyle and on 
the dorsum of the patella.  A small Baker's cyst was also 
noted.  The examiner's impression was patellofemoral syndrome 
of the left knee.  

The Board finds that the criteria for a rating in excess of 
10 percent are not met.  The findings do not support a 
increased rating under the provisions pertaining to 
limitation of motion of the leg and the knee.  There is no 
evidence of recurrent subluxation or lateral instability or 
of ankylosis.  Additionally, there are x-ray findings of 
arthritis that would warrant a separate evaluation. 


D.  Extraschedular considerations

In exceptional cases, an increased evaluation is available on 
an extraschedular basis. In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the disability at issue in this appeal. The veteran 
does not allege, and the evidence does not establish, that 
the veteran's low back and left knee disabilities, alone, 
cause marked interference with employment. The evidence also 
does not establish that these disabilities necessitate 
frequent periods of hospitalization. In light of the 
foregoing, the Board finds that the veteran's claims for 
increased evaluations do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards. 

Based on the above findings, the Board concludes that the 
criteria for patellofemoral syndrome, left knee and low back 
pain with history of old injury and osteoarthritic changes of 
L4-5 have not been met.  The Board recognizes that the rating 
schedule is designed to accommodate changes in condition and 
that the veteran may be awarded different evaluations in the 
future should his condition change. 38 C.F.R. § 4.1. 

In reaching this decision, the Board considered the complete 
history of the disabilities at issue, as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41. In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but with 
regard to the claims of increased rating for patellofemoral 
syndrome of the left knee and increased rating for low back 
pain with history of old injury and osteoarthritic changes of 
L4-5, there is not an approximate balance of positive and 
negative evidence. Rather, as the preponderance of the 
evidence is against the claim, reasonable doubt may not be 
resolved in the veteran's favor.




ORDER

Prior to October 25, 2005, a compensable rating for 
patellofemoral syndrome, left knee is not warranted.

Since October 25, 2005, a rating in excess of 10 percent for 
patellofemoral syndrome, left knee is not warranted. 

A rating in excess of 10 percent for low back pain with 
history of old injury and osteoarthritic changes of L4-5 is 
denied.  

REMAND

An August 2003 rating decision denied service connection for 
upper back, neck and right shoulder conditions.  In a VA Form 
9 received in August 2003, the veteran expressed disagreement 
with the denial of those claims.  Under these circumstances, 
a statement of the case should be issued.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following action:

The RO/ AMC should issue a statement of the 
case for the issue of entitlement to service 
connection for a upper back, neck and right 
shoulder conditions.  Only if the veteran 
perfects an appeal of this claim should it be 
certified to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


